Citation Nr: 0941961	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-34 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for genital warts and moderate dysplasia of the 
cervix, status-post loop electrosurgical excision procedure 
(LEEP), residuals of active human papilloma virus (HPV).  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to 
December 2004.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia (RO), which denied service connection for a 
bilateral hip condition.  The rating decision granted service 
connection for genital warts, evaluated as noncompensable, 
effective from December 9, 2004, the date of receipt of the 
claim.   

During the pendency of the appeal, a September 2007 rating 
decision by the Cleveland, Ohio, RO granted service 
connection for right hip strain.  A May 2009 supplemental 
statement of the case (SSOC) determination assigned an 
initial evaluation of 10 percent for the Veteran's genital 
warts, effective from December 9, 2004.  The SSOC noted that 
the Veteran's genital warts and moderate dysplasia of the 
cervix, status-post LEEP, residuals of active HPV, was 
evaluated as a single disability. 

The RO in Cleveland, Ohio, now has jurisdiction of the 
Veteran's claims file.  


FINDINGS OF FACT

1.  The evidence of record, overall, does not show that the 
Veteran has a left hip disability. 

2.  The evidence of record, overall, does not show that the 
symptoms of the Veteran's genital warts and moderate 
dysplasia of the cervix, status-post LEEP, residuals of 
active HPV, are not controlled by continuous treatment.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for genital warts and moderate dysplasia of the 
cervix, status-post LEEP, residuals of active HPV, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.116, Diagnostic 
Codes 7628 and 7612 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

As the rating decision on appeal granted service connection 
for genital warts, such claim is now substantiated.  Thus, 
the filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 
3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 
to 23356 (April 30, 2008).  Rather, the Veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  See September 2006 statement of the 
case (SOC) and May 2009 SSOC under heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions."

With respect to the Veteran's service connection claim, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the appellant in December 2004 that fully addressed all 
necessary notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought was provided in 
September 2006, followed by readjudication in SSOCs dated in 
September 2007 and August 2009.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran has submitted private 
treatment records.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

VA examinations with respect to the issues on appeal were 
obtained in January 2005 (left hip and genital warts), 
January 2007 (left hip) and February 2007 (genital warts).  A 
medical opinion was obtained in March 2009 (genital warts).  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations and opinions obtained in this case 
are more than adequate.  The January 2007 and March 2009 
reports and opinions are predicated on a reading of the 
Veteran's claims file and medical records, laboratory 
findings, and a physical examination.  They consider all of 
the pertinent evidence of record, to include the statements 
of the Veteran.  The January 2005 and January 2007 reports 
and opinions are not predicated on a review of the Veteran's 
claims file.  However, they are predicated on laboratory and 
physical examination findings, as well as a medical history 
as reported by the Veteran.  The Board notes that this 
medical history appears accurate when compared to the claims 
file.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran and that the critical 
question is whether that history was accurate).  See also 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  

In addition, clinical findings which are pertinent to the 
criteria applicable for rating the Veteran's genital warts 
were provided by each of the January 2005 and February 2007 
examination reports, and the March 2009 opinion.  

The Board also observes that in March 2009 the Veteran failed 
to report for a VA examination, rendering the VA examiner 
able to only offer an opinion, based on a review of the 
records.  Thus, VA was unable to obtain potentially favorable 
evidence.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that she now has a left hip disability 
that began during the last year of her active duty.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a left hip 
disability.  The evidence, overall, does not show that the 
Veteran has a current left hip disability.  

A medical record from the Dwight Eisenhower army Medical 
Center dated in January 2005 (shortly after the Veteran's 
separation) identify a pertinent problem of joint pain, 
localized in the hip.  It does not specify which hip.  The 
remaining treatment records dated during the appeal period 
are negative for the left hip.  

The report of a January 2005 VA examination provides that the 
Veteran complained of a bilateral hip condition with symptoms 
consisting of limping of the right hip.  On physical 
examination, she had "normal" range of motion of the left 
hip.  The Veteran was pregnant and thus an X-ray was not 
conducted.  The report notes that no final diagnosis was 
possible since an X-ray was not performed.  

The report of a January 2007 VA examination provides that the 
claims file was reviewed, and sets forth the relevant medical 
history.  The Veteran's left hip was noted to not currently 
be symptomatic.  On physical examination, the left hip had 
full complete range of motion with no pain.  X-rays of the 
left hip, which were attached to the examination, were 
normal.  The final pertinent diagnosis was normal left hip.  

The foregoing medical evidence demonstrates that the Veteran 
does not have a current left hip disability.  

The Board recognizes the Veteran's statements made in support 
of this claim.  Lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which she has first hand knowledge (i.e., 
experiencing left hip symptoms either during or after 
service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 
362 (2005).  The Veteran, however, is not competent to 
diagnose herself with a left hip disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of left hip disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a left hip disability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Initial Evaluation 

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Veteran's disability is evaluated under 38 C.F.R. 
§ 4.116, Diagnostic Codes 7628 and 7612.  Diagnostic Code 
7628 provides that benign neoplasms of the gynecological 
system or breast are to be rated according to impairment in 
function of the urinary or gynecological systems, or skin.  
Diagnostic Code 7612, disease or injury of the cervix, is 
evaluated under the General Rating Formula for Disease, 
Injury or Adhesions of Female Reproductive Organs (General 
Rating Formula).  This provides a 10 percent evaluation for 
symptoms that require continuous treatment, and a 30 percent 
evaluation for symptoms not controlled by continuous 
treatment.  

The Veteran contends that her disability is most accurately 
evaluated as HPV, not a skin condition, as the genital warts 
were caused by HPV.  The Board notes that the Veteran's 
disability is now evaluated as a gynecological condition, as 
shown above.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation in excess of 10 
percent for genital warts and moderate dysplasia of the 
cervix, status-post LEEP, residuals of HPV.  The evidence of 
record does not show that the symptoms of this disability are 
not controlled by continuous treatment.  See the General 
Rating Formula.

Army, VA and private treatment reports dated during the 
appeal period provide no evidence that the Veteran's symptoms 
are not controlled by continuous treatment, and thus do not 
support an initial evaluation in excess of 10 percent.  Id.

The report of a January 2005 VA examination provides that the 
Veteran complained that her genital warts resulted in itching 
and crusting occurring intermittently, with each occurrence 
lasting four months.  There was one attack in the past year.  
Over the past 12 months, she had received topical medication 
only.  The ability to perform daily functions was not limited 
and there was no resulting functional impairment.  On 
physical examination, the Veteran's pelvic examination was 
abnormal, with findings of a wart at the vaginal opening 2 mm 
in diameter.  The pertinent diagnosis was genital warts.  
This examination report does not indicate that the Veteran's 
symptoms were not controlled by continuous treatment and thus 
does not support a 30 percent evaluation under the General 
Rating Formula.

The report of a February 2007 VA examination provides that an 
August 2005 biopsy indicated mild dysplasia.  A September 
2006 Pap test was still abnormal.  On current physical 
examination, the Veteran had normal external genitalia 
without evidence for warts.  Vagina and cervix were 
unremarkable.  The assessment was that the Veteran's 
militarily acquired genital warts had spread subsequently to 
the cervix yielding precancerous mild dysplastic changes.  
Final recommendations and disposition were pending HPV 
testing.  Later that month, a colposcopy was requested.  

The Veteran underwent a colposcopy in April 2007.  It 
resulted in diagnoses of chronic cervicitis, and moderate 
dysplasia and chronic cervicitis.  The conclusion was that 
the Veteran had a high risk HPV infection, with moderate 
dysplasia of the cervix.  This indicated that her genital 
warts infection was active, progressive and serious.  She was 
noted to be scheduled for a LEEP the next month.  There was 
no change to the February 2007 assessment except that the 
most recent cervical biopsy revealed that the cervical 
dysplasia had progressed from "precancerous mild changes" 
to "moderate dysplasia."  

A June 2007 VA operative report shows that the Veteran 
underwent a LEEP of the cervix.  

The report of a March 2009 VA examination provides that the 
Veteran failed to report.  The examiner set forth a review of 
the Veteran's pertinent medical history, including that she 
was treated with topical liquids that cleared the warts.  
However, subsequent testing was abnormal and the Veteran 
ultimately underwent a LEEP.  The LEEP indicated mild to 
moderate dysplasia, and that the margins were negative.  The 
examiner concluded that the Veteran was cured of dysplasia 
but not of the HPV.  The examiner noted that HPV in some 
patients might persist for an extended period of time and 
these patients needed careful surveillance over a longer 
period of time with regular high risk HPV typing.  It was a 
medical fact that the dysplasia and genital warts were 
causative and were a result of acquiring HPV.  The examiner 
therefore concluded that the Veteran's dysplasia and genital 
warts were caused by the HPV, which she acquired in active 
duty.  

The February 2007 VA examination report and the March 2009 VA 
opinion do not constitute evidence that the symptoms of the 
Veteran's genital warts and moderate dysplasia of the cervix, 
status-post LEEP, residuals of HPV, are not controlled by 
continuous treatment.  In fact, the March 2009 opinion 
provides that the Veteran's warts had been cleared and she 
was cured of the dysplasia.  Accordingly, these reports do 
not show entitlement to a 30 percent evaluation under the 
General Rating Formula.  Although the Veteran was not cured 
of the HPV (as noted by the March 2009 opinion), there is no 
evidence that symptoms of the virus have required any 
additional treatment.

The Board is aware of the Veteran's general assertions as to 
entitlement to an increased initial evaluation.  As a general 
matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The Veteran is accordingly competent to report 
pain but is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, her assertions cannot 
constitute competent medical evidence that her service-
connected disability warrants an increased evaluation on any 
basis other than pain.  Pain is not part of the criteria set 
forth by the General Rating Formula.  

In sum, the evidence of record demonstrates that Veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for genital warts and moderate dysplasia of the cervix, 
status-post LEEP, residuals of HPV at any time during the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz, supra.


ORDER

Service connection for a left hip disability is denied.  

An initial evaluation in excess of 10 percent for genital 
warts and moderate dysplasia of the cervix, status-post LEEP, 
residuals of active HPV, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


